 AT SYSTEMS WEST
, INC
. 57AT Systems West, Inc. (f
ormerly known as Armored 
Transport, Inc.) 
and
 International Union, Secu-
rity, Police and Fire Pr
ofessionals of America, 
Local 100 (SPFPA), f/k/a International Union, 
United Plant Guard Workers of America, Local 
No. 100.  
Case 31ŒCAŒ24906
 January 30, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN
 AND WALSH On September 28, 2001, Administrative Law Judge 
Gerald A. Wacknov issued 
the attached decision. The 
General Counsel and the Charging Party filed exceptions 
and supporting briefs, and the Respondent filed an an-
swering brief in opposition to the General Counsel™s and 

Charging Party™s exceptions.
1The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings
2 and conclusions 
only to the extent consistent with this Decision and Or-
der. 
The judge found that the Respondent did not violate 
Section 8(a)(5), (2), and (1) of the Act by withdrawing 

recognition from the Union and th
ereafter entering into a 
collective-bargaining agreem
ent with a different labor 
organization. The judge also found that the Respondent 

did not violate Section 8(a)(1) by allegedly threatening 
an employee with unspecified reprisals for speaking fa-

vorably about the Union.  We disagree.
   
For the reasons set forth below, we find
 that the Re-
spondent™s withdrawal of reco
gnition was unlawful, first, 
because there was
 a nexus between the employees™ disaf-
fection with the Union and 
the Respondent™s unremedied 
unfair labor practices, and second, because the Respon-
dent withdrew recognition at a time when it was obli-
gated to bargain with the Union for a reasonable period 

following a settlement agreement.  We also
 find that the 
Respondent subsequently violated Section 8(a)(2) by 

recognizing, and
 entering into a collective-bargaining 
agreement with another labor organization while the Un-
                                                          
                                                           
1 We grant the Respondent™s request that the Board take administra-
tive notice of the settlement agre
ement at issue in this case. 
2 The General Counsel has excepted to some of the judge™s credibil-
ity findings.  The Board™s established policy is not to overrule an ad-
ministrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incorrect. 
Standard Dry Wall Products,
 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
ion was the exclusive repres
entative of the Respondent™s 
employees.  Finally, we find that the Respondent™s threat 
to an employee violated Sect
ion 8(a)(1) of the Act.  
Factual Background 
The Respondent is a multistate armored car company 
engaged in the business of transporting and warehousing 
cash and other valuables for banks, retail stores, and 

similar businesses.  This case involves the bargaining 
unit at the Respondent™s Sacramento branch.   
Beginning
 in the early 1980s, employees formed a la-
bor organization known as Armored Transport Sacra-

mento Employees Association (ATSEA). ATSEA signed 
collective-bargaining agreements
 with the Respondent 
covering the Sacramento employees.  However, in 1985, 

the employees selected CASHA (the Union) in a Board-

conducted election.  In 1986, 
also in a Board election, the 
employees voted to decertify
 CASHA as the employees™ 
bargaining representative.  Thereafter,
 the employees
 reformed ATSEA, which
 through the mid-1990s
 signed 
collective-bargaining agreem
ents with the Respondent, 
including a 3-year contract 
in 1995.  In 1998, the em-
ployees again selected CA
SHA in a Board-conducted 
election.3  At that time, CASHA also represented the 
Respondent™s employees in several other California loca-

tions. 
In July 1998, the Respond
ent began face-to-face nego-
tiations with the Union concerning seven or eight of the 

Respondent™s branches, incl
uding Sacramento.  No col-
lective-bargaining agreement was reached for the Sacra-

mento unit.  On March 3, 1999, the Respondent sent spe-

cifically tailored letters to unit employees at each
 of its 
Sacramento, Oakland, and Ventura facilities entitled 

ﬁDon™t Blame Us.ﬂ  
The letters began by stating that the Respondent ﬁis ex-
tremely frustrated over the circumstance that we have 

gone over 17 months now without a new signed collec-
tive bargaining agreementﬂ 
and pointed out that some 
employees had gone 3 or 4 years without a pay increase. 
The letters continued with a chronology of the bargaining 
to date, and a section entitle
d ﬁHow Can We Move For-
ward?ﬂ:  
 To move forward everyone needs to recognize that we 
are all co-workers and that the Company is our Com-

pany. Consistent with the preceding thought, we are 
providing you with a copy of a new proposal we are 
forwarding to CASHA on an unsolicited basis. Exclu-

sive of compensation, said proposal is essentially iden-
 3 Although the Union has change
d names several times since
 it was certified by the Board as the Sacram
ento employees™ 9(a) representa-
tive in July 1998, there is no dispute 
as to its identity or labor organiza-tion status. 
341 NLRB No. 12 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 58tical to the implemented contract in Los Angeles and 
Orange as well as the Company™s last proposal con-
cerning Oakland [Ventura and Sacramento]. With re-
spect to compensation, the Company™s proposal will 

result in wage increases ranging from $1.80 per hour to 
$2.95 per hour in the first year. [Emphasis in original.]  
 The letters suggested five courses of action the em-
ployees could take:  
 1. Demand that the union sign the enclosed proposal.  
2. Demand that the union let you actually vote on the 
proposal and that they sign the proposal if a majority 
favor the proposal.  
3. Go to the NLRB and request a new election because 
you no longer desire to be represented by people from 
Orange or Los Angeles or Blackfoot, Idaho (?).  
4. Go to the NLRB and demand a new election because 
you are of the opinion you were misled (or deceived) 
by CASHA and you never agreed that UPGWA was a 
union you want to belong to.  
5. Establish in some creditable fashion to Company 
management that CASHA (or is it UPGWA?) does not 
represent a majority of people in the Oakland [Sacra-

mento, or Ventura] branch. 
 Appended to the letters were contract proposals that the 

Respondent was simultaneously providingŠfor the first 
timeŠto the Union.  
On April 27, May 10, and June 10, 1999, the Respon-
dent distributed to employees at all three facilities fol-

lowup letters, restating the same points and stressing that 
the Union still had not signed a contract despite the in-
creased wages that the contract would have provided.  
The letters specified the
 increased rates of
 compensation 
that the employees would have received had the Union 
agreed to the Respondent™s contract proposal.  The letters 
also warned employees of th
e consequences that could 
befall them in the event of a strike.  
The Union filed unfair labo
r practice charges over the 
Respondent™s March through June letters.  In 
Armored
 Transport, Inc
., 339 NLRB No. 50 (2003), the Board 
found that by sending employees the letters with attached 

contract proposals, which proposals the union had not 

had an opportunity to review, the respondent engaged in 
unlawful direct dealing in violation of Section 8(a)(5). 
The Board also found that the respondent unlawfully 

solicited employees to decertify the union, in violation of 
Section 8(a)(1), and unlawfully
 interfered with internal 
union processes.
4  In July 1999, the Respondent implemented a new wage 
scale for the Sacramento unit
 employees.  The Union 
filed an unfair labor practice charge alleging that this 
constituted an unlawful unilateral change.  While the 
charge was pending, negotiations continued.  On Sep-

tember 9, 1999, after 14 m
onths of unsuccessful bargain-
ing, the Respondent submitted a ﬁlast, best and finalﬂ 

proposal for the Sacramento unit, in response to the Un-

ion™s request.  
On September 18, the Union conducted a ratification 
vote among the Sacramento employees.  The tally 
showed 21 votes against ratification and 20 in favor of it.  
However, a comparison of this tally to documents each 

employee
 signed before voting disclosed that there were 
two more votes cast than employee documents.  Based 

on this
 discrepancy, employees objected to the vote;
 however, union official Troy
 Nelsen told the employees 
that one or two votes were 
not significant enough to war-

rant a revote.  On November 14, 1999, the Respondent 
implemented the terms of its final offer. 
In December 1999, the Union and the Respondent en-
tered into an informal Board settlement agreement re-
garding the July 1999 unilateral wage increase.  Under 
the terms of the settlement agreement, the Respondent 
agreed that it
 would not unilaterally
 implement new 
wages and that it would, on request, meet and bargain 
with the Union.  The settlement agreement, which con-
tained a nonadmission clause, 
also required that the Re-
spondent post a notice to employees for 60 days. 
Following execution of the settlement agreement (and 
during the posting period of the settled charge), the Un-
ion
 wrote the Respondent three times in early 2000 
specifying proposals for the various California facilities, 
including Sacramento. On February 28, the Respondent 
wrote the Union stating that it was willing to engage in 
ﬁmeaningful good faith bargaining.ﬂ  
In early March, several Sacramento employees, who 
had been active on behalf of ATSEA, began soliciting 

unit employees to oppose continued union representa-

tion.  The ATSEA solicitors told employees that their 
signatures were needed so that the Union would no 
longer represent them, and to
 demonstrate their support 
for
 the agreement that the Respondent previously had 
implemented.  Twenty-nine of approximately 48 unit 

employees signed this document.  
On about March 17, 2000, employee Robert Elliot 
turned over the list of signatures, with a cover sheet, to 
                                                          
 4 Chairman Battista did not find a se
parate violation based on the in-
terference with internal uni
on processes allegation.  
 AT SYSTEMS WEST
, INC
. 59the Respondent™s branch manager, Armes.
5  The cover 
sheet stated:  We the employees of Armored Transport Sacramento 
would like to sign the current Implemented labor 
agreement. We as a [sic] employee group voted to no 
longer be represented by CA
SHA.  And have chosen to 
represent ourselves in further contract negotiations.  
The attached is a list of signatures confirming our vote. 
 Upon receiving the document, Ar
mes sent it to the Respon-
dent™s regional vice president, Eimer, who forwarded it to 
Respondent™s president Irvin.  Based on these
 documents, 
the Respondent concluded that the Union no longer repre-

sented a majority of its Sacramento
 employees and with-
drew recognition. The Respondent did not inform the
 Union 
of the withdrawal.  
Following its withdrawal of recognition, the Respon-
dent recognized and bargained with
 the designated repre-
sentatives of ATSEA.  After one bargaining session, the 

Respondent entered into a co
llective-bargaining agree-
ment with ATSEA
 on April 10, 2000, fo
r an agreement 
with an effective term of April 15, 2000, to January 31, 
2003.
6   Employee and Union Steward Jayson Kessinger testi-
fied that in about April 2000, sometime after the Re-

spondent had withdrawn recognition from the Union and 

recognized ATSEA, he wa
s speaking with Assistant 
Manager Schaffner. Kessinger told Schaffner, ﬁI cannot 

wait until the Union gets back in power,ﬂ to which 

Schaffner replied, ﬁTalk like that will get you in trouble.ﬂ   
The General Counsel alleged that the Respondent vio-
lated Section 8(a)(5) by 
withdrawing recognition from 
the Union because: (1) the March 2000 employee peti-

tion was
 tainted by the ﬁDon™t Blame Usﬂ letters; and, 
(2) at the time of the withdrawal, there had not been a 
reasonable time for bargaining
 after the December 1999 
settlement agreement.  The General Counsel further al-
leged that, based on this unlawful withdrawal of recogni-
tion, the Respondent unlawfully recognized and bar-
gained with ATSEA, in violation of Section 8(a)(2).  
Finally, the General Counsel alleged that Schaffner™s 
April 2000 statement to Kessinger constituted an unlaw-
ful threat, in violation of Section 8(a)(1).  
                                                          
                                                           
5 Three employees signed the cover sheet. The remaining unit em-
ployees signed the untitled list that was appended to the cover sheet.  
6 The new agreement made
 the October 2000 employee wage in-
crease under the former, implemented proposal effective in
 July 2000 
and adjusted the pay rate to reflect
 additional wage increases over the 
term of the contract. 
The Judge™s Decision 
The judge found that the Respondent did not violate 
the Act by withdrawing recognition from the Union or by 
recognizing ATSEA as th
e representative of its
 Sacra-
mento employees.  The judge first concluded that the 
ﬁDon™t Blame Usﬂ letters, sent to employees in March, 
April, May, and June 1999,
7 were too remote in time 
from the employees™ March 2000 petition to have been a 
cause of it.  The judge also
 noted that the intervening 
contract ratification vote in September 1999, engendered 
some employee disaffection 
because of the possibility that the vote was tainted. 
The judge further found th
at the December 1999 set-
tlement agreement did not pr
eclude the Respondent from 
lawfully withdrawing recognition from the Union.  Al-

though the settlement agreement required the
 Respondent 
to bargain in good faith, the judge, relying on the fact 

that the parties had already bargained for about 17 

months prior to the settlement agreement, determined 
that a reasonable period of time for bargaining had 
passed.  Accordingly, the judge concluded that, based on 

the employee petition, the Respondent possessed a good-
faith doubt of the Union™s majority status and therefore 
the Respondent was free to withdraw recognition from 

the Union and to recognize and bargain with ATSEA. 
Finally, the judge found that the Respondent™s remark 
to employee Kessinger that support for the Union would 

get him in trouble was an isolated remark and, thus
, ab-
sent any
 other violations, was de minimis. 
We disagree with the judge™
s findings for the reasons 
set forth below.  
Discussion 
1. The Respondent violated the Act by withdrawing rec-
ognition from the Union at a time when unfair labor 
practices were unremedied 
The Board has long held that an employer may not 
withdraw recognition based on employee disaffection if 

there is a causal nexus between the disaffection and un-

remedied unfair labor practices.  
Olson Bodies, Inc.,
 206 
NLRB 779, 780 (1973).  As one court has stated, a 

ﬁcompany may not avoid the duty to bargain by a loss of 

majority status caused by its own unfair labor practices.ﬂ 
NLRB v. Williams Enterprises
, 50 F.3d 1280, 1288 (4th 
Cir. 1995).  
Not all unremedied violations will preclude a lawful
 withdrawal, however.
  The unremedied unfair labor prac-
tices must be of a character as
 to either affect the union™s 
 7 The judge™s decision states only that the letters were sent in March 
1999. However, the record is clear that the letters were sent in April, 
May, and June as well. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 60status, cause employee disaffection, or improperly affect 
the bargaining relationship itself.
  That is, as stated, there 
must be a causal relationship between the unfair labor 

practices and the employees™ disaffection with the union. 

Master Slack Corp., 271 NLRB 78, 84 (1984).  In mak-
ing such a determination, the Board analyzes several 
factors, including (1) the le
ngth of time between the un-
fair labor practices and the wi
thdrawal of recognition; (2) 
the nature of the illegal acts, including the possibility of 

their detrimental or lasting effect on employees; (3) any 
possible tendency to cause employee disaffection from 
the union; and (4) the effect of the unlawful conduct on 
the employees™ morale, their organizational activities, 
and membership in the union.  See, e.g., 
Saginaw Con-
trol & Engineering
, 339 NLRB No. 76 (2003); 
Penn Tank Lines,
 336 NLRB 1066 (2001).   
Here, the unfair labor practices that must be considered 
under the 
Master Slack
 analysis are those found by the 
Board in its decision, 339 NLRB No. 50 (2003), issued 

after the judge™s decision herein, that the Respondent 
violated Section 8(a)(5) and (1) of the Act by virtue of 

the ﬁDon™t Blame Usﬂ letters and the attached contract 
proposals that the Respondent provided Sacramento unit
 employees from March to June 1999.   
The first factor to consider under 
Master Slack is the 
length of time between the unfair labor practices and the 
withdrawal of recognition.  He
re, the unlawful letters and 

contract proposal were sent in March, April, May, and 
June 1999. The employees began soliciting signatures to 
replace the Union in March 2000, and the Respondent 

withdrew recognition later that same month.
8  Thus, the 
time between the last of thes
e letters and the disaffection 
by employees is 9 months.  While this span of time is not 
insubstantial, given the nature of the unfair labor
 prac-tices, we find that the passage of time reasonably would 
not dissipate the effects of 
the Respondent™s conduct.  As 
the Board stated in Bridgestone/Firestone, Inc.,
 332 NLRB 575, 576 (2000), enfd. in relevant part unpub-
lished 47 Fed. Appx. 449 (9th Cir. 2002), solicitations of 
employees to decertify a uni
on and direct dealing with 
employees are violations ﬁclearly [ ] of a type that tend to 
have a lasting effect on employees and cause employee 
disaffection from a union.ﬂ  Accord 
Americare Pine 
Lodge Nursing
, 325 NLRB 98, 98Œ99 (1997), enf. denied 
in relevant part sub nom. 
Americare Pine Lodge Nursing 
& Rehabilitation Center v. NLRB
, 164 F.3d 867 (4th Cir. 
1999) (direct dealing in July and August tainted with-
drawal of recognition announced in September and made 
                                                          
 8 The Respondent acknowledges in its 
brief that it withdrew recogni-
tion in March 2000. After receiving the employees™ petition on March 
17 the Respondent immediately set 
about preparing contract proposals 
to present to the new employee-run labor organization. 
effective in December).  Further, here the employees 
followed precisely that path 
of decertification that the
 Respondent urged
 in the ﬁDon™t Blame Usﬂ letters
, sup-
porting a finding that the employees had not forgotten 

the
 Respondent™s earlier admonitions.   
The second factor to consider is the nature of 
the 
unlawful acts, including the possibility of their detrimen-

tal or lasting effect on employees.  The Board has found 
that direct dealing reasonably tends to have a lasting ef-
fect on employees, and an employer™s going over the 

head of a union ﬁto deal indi
vidually with the employees 
. . . tend[s] inevitably to weaken the authority of the [Un-

ion] and its ability to represent the employees in dealing 
with the Company.ﬂ  
RTP Co.,
 334 NLRB 466, 468 
(2001) (citation omitted), enfd. sub nom. 
NLRB v. Miller 
Waste Mills
, 315 F.3d 951 (8th Cir. 2003), cert. denied 
124 S.Ct 51 (2003).  See also 
Bridgestone/Firestone
, 332 
NLRB at 576 (solicitation of d
ecertification, direct deal-ing, promise of benefits likely to undermine support for 

union). Here, the Respondent presented the employees 
with contract proposals without affording the Union a 

prior opportunity to consider the proposals or to bargain.  
Further, it encouraged employ
ees to decertify the Union 
if the Union did not accept its 
proposals, and intruded on 
internal union processes.  Given the nature of these
 unlawful acts, this
 factor reasonably would lead to em-
ployee disaffection with the Union.
 The final two 
Master Slack
 factors focus on the effect 
of the unlawful conduct on employees™ morale, their or-

ganizational activities, and the possible tendency of the 

unfair labor practices to cause employee disaffection 
from the union.  Direct dealing regarding wages and so-
liciting employees to decertify 
a union, are ﬁof a charac-
ter that reasonably tends to have a negative effect on un-

ion membership.ﬂ  
RTP, 334 NLRB at 469.  As the 
Board has stated, ﬁan employer who engages in efforts to 
have its employees repudiate their union must be held 
responsible for the foreseeable consequence of its con-

duct.ﬂ  
Bridgestone/Firestone,
 332 NLRB at 577 (cita-
tion omitted).   
The Board has held that it is the objective evidence of 
the commission of unfair labor practices that has the ten-
dency to undermine the union, and not the subjective 
state of mind of the employees, that is the relevant in-

quiry in this regard.  
Wire Products
, 326 NLRB 625, 627 
fn. 13 (1998), enfd. mem. 210 F.3d 375 (7th Cir. 2000); 

Fabric Warehouse,
 294 NLRB 189, 192 (1989), enfd. 
mem. 902 F.2d 28 (4th Cir. 1990); 
C. F. Martin,
 252 
NLRB 1192 fn. 2 (1980).   Here, the Respondent™s direct 
dealing and solicitation of union decertification reasona-
bly would tend to ﬁminimize[ ] the influence of organ-
ized bargainingﬂ and ﬁemphasize[
 ] to the employees that 
 AT SYSTEMS WEST
, INC
. 61there is no necessity for a collective bargaining agent.ﬂ 
May Department Stores Co. v. NLRB,
 326 U.S. 376, 385 
(1945).   
In sum, the Respondent™s unlawful conduct was of a 
type that reasonably tends to
 have a negative effect on 
union membership and to undermine the employees™ 

confidence in the effectiveness of their selected collec-

tive-bargaining representative.  In light of this conduct it 
is not surprising that an employee petition rejecting the 
Union surfaced. 
Penn Tank Lines, Inc.,
 336 NLRB at 

1068.  Under these circumstances, the Respondent could 
not lawfully challenge the Union™s majority status on the 
basis of the antiunion petition that arose while those un-
fair labor practices
 remained unremedied.  Therefore, we 
find that by withdrawing recognition from the Union, 
and by refusing to bargain with it, the Respondent vio-
lated Section 8(a)(5) of the Act.
92. The Respondent failed to bargain with the Union for a 
reasonable period of time following the settlement 
agreement   
In December 1999, the Respondent and the Union en-
tered into a non-Board settlement concerning the Re-

spondent™s alleged failure to bargain in good faith with 
the Union by unilaterally implementing a wage increase.  

The settlement agreement required the Respondent not 
only to cease and desist from 
such conduct, but also, af-
firmatively, to bargain upon request with the Union.
10  Thus, the Respondent had an obligation to bargain with 

the Union for a reasonable pe
riod of time following exe-
cution of the settlement agreement. If the parties did not 
bargain for a reasonable period of time, following the 
Union™s request, the Respondent was not free to with-
draw recognition irrespective 
of the Union™s majority 
status. In Poole Foundry & Machine Co.,
 95 NLRB 34, 36 
(1951), enfd. 192 F.2d 740 (4th Cir. 1951), cert. denied 
342 U.S. 954 (1952), the Board considered this issue and 
stated:                                                             
 9 Contrary to our dissenting colleague, we do not believe that the 
passage of time and the intervenin
g events establish that the Respon-
dent™s pervasive unlawful conduct di
d not have an effect on employees™ 
disaffection with the Union.  As 
detailed above, the Respondent™s con-
duct, which it never remedied, was of 
a type to have a lingering effect 
on employee sentiment, notwithstandi
ng the passage of time and inter-
vening events.  Further, the alleged triggering event for employee dis-
satisfaction with the Union, on which our colleague
 relies, the contract 
ratification vote, itself occurred 6 months before the presentation of the 

petition to the Respondent, and only 3 months after the last of the Re-

spondent™s unlawful letters 
was sent to employees.  
10 The settlement agreement also required the Respondent to post a 
notice to employees for 60 days stati
ng that it was taking this remedial 
action. 
 It is well settled that after the Board finds that an 
employer has failed in his statutory duty to bargain 
with a union, and orders the employer to bargain, 
such an order must be ca
rried out for a reasonable 
time thereafter without regard to whether or not 
there are fluctuations in the majority status of the un-
ion during that period.  Su
ch a rule has been consid-

ered necessary to give the order to bargain its fullest 
effect, i.e., to give the parties to the controversy a 
reasonable time in which to conclude a contract.  
Similarly, a settlement agreement containing a bar-
gaining provision, if it is to achieve its purpose, must 
be treated as giving the parties thereto a reasonable 
time in which to conclude a contract.  We therefore 
hold that after providing in the settlement agreement 

that it would bargain with the Union, the Respondent 
was under an obligation to honor that agreement for 
a reasonable time after its
 execution without ques-
tioning the representative status of the Union. [
Poole 
Foundry
, supra, at 36, fn. omitted.] 
 This requirement under 
Poole
 for a reasonable period 
for bargaining applies to informal Board settlements as 

well as formal settlements. 
King Soopers, Inc.,
 295 
NLRB 35 (1989).
 In deciding whether the parties have bargained for a 
reasonable period of time under 
Poole, the Board consid-
ers the following factors:  whether the parties were bar-
gaining for an initial agreement, the complexity of the 
issues being negotiated and the parties™ bargaining pro-

cedures, the total amount of time elapsed since the com-
mencement of bargaining and the number of bargaining 
sessions, the amount of progress made in negotiations 
and how near the parties were to agreement, and the 
presence or absence of a bargaining impasse.  See gener-
ally Lee Lumber & Building Material Corp.,
 334 NLRB 
399 (2001), enfd. 310 F.3d 209 (D.C. Cir. 2002). See 
also Gerrino Restaurant, 306 NLRB 86 fn. 2, 88Œ89 
(1992); 
Driftwood Convalescent Hospital,
 302 NLRB 
586, 588Œ589 (1991). 
Applying these factors here, we conclude, contrary to 
the judge, that the parties 
had not bargained for a reason-
able period of time following the settlement agreement 

and, thus, the Respondent wa
s not free to withdraw rec-
ognition from the Union. 
Here, the parties were negotiating for a first contract.  
Because of the complexity of
 bargaining occasioned by 
this fact, as well as the fact that
 the parties were negotiat-
ing on a multilocation basis, the factors of initial contract 

and complexity of bargaining weigh against finding that 

a reasonable period of time to bargain had elapsed.  See 
Ford Center for the Performing Arts,
 328 NLRB 1 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 62(1999).  See generally 
Lee Lumber, supra, 334 NLRB at 
403.  
Although, by the time of the settlement agreement, the 
parties had been in negotiations for approximately 17 
months, this fact must be balanced against
 the Respon-
dent™s unfair labor practices in sending the ﬁDon™t Blame 

Usﬂ letters in March, April, May, and June 1999, and the 

settled unfair labor practice allegation that, in July 1999, 
the Respondent unilaterally implemented a wage in-
crease.  Taking into account th
e fact that the negotiations 
occurred in the context of 
this activity, we cannot con-
clude that the parties were at a virtual impasse and un-

able to reach an agreement.  
Nor do we agree with
 the judge that the withdrawal 
was privileged because
 bargaining had reached a dead 
end even prior to the settlement agreement by virtue of 
the Respondent™s unilateral implementation of its con-
tract proposal in November 1999, which the Union did 

not contest.  The critical time period for determining 
whether there was a reasonabl
e time to bargain starts 
from the date of the approval of the settlement agree-
ment.  
Gerrino
, 306 NLRB at 89.   
Turning to the next factor, the time elapsed between 
the December 1999 settlement agreement and the Re-

spondent™s withdrawal
 of recognition was only 3 months.  
As for progress made, during that period the parties had 

no face-to-face meetings, but did exchange letters regard-

ing outstanding contractual issues.  Thus, on January 3, 
2000, Union President Troy Nelsen wrote the Respon-
dent representative™s Livingston, regarding outstanding 

contractual issues; Nelsen categorized his letter into nine 
proposals.  Those issues pertained to all of the facilities 
in negotiation, including Sacramento.  On February 18, 
2000, Nelsen wrote to the Respondent to reiterate more 
specifically the Union™s January 3, 2000 contract propos-

als. On February 28, 2000, Livingston responded to Nel-
son indicating that the Respondent ﬁdesires to engage in 
meaningful good faith bargaini
ng.ﬂ Yet soon after receiv-
ing the March 17, 2000 petition, the Respondent with-
drew recognition.  In these circumstances, we cannot find 
that the Respondent satisfied its obligation to continue 

bargaining with the Union for a reasonable period of 
time pursuant to the settlement agreement.  
Accordingly, applying all th
e factors as set forth in 
Lee Lumber, supra, we conclude that a reasonable period of 
time for bargaining had not elapsed, and that the Re-
spondent violated Section 8(a)(5) of the Act by with-

drawing recognition from the Union at a time when it 
was obligated to bargain under the terms of the settle-
ment agreement. 
3. The Respondent recognized and bargained with 
ATSEA in violation of Section 8(a)(2) and (1) 
Having found that the Respondent™s unremedied unfair 
labor practices precluded a ch
allenge to the Union™s pre-

sumption of continuing majority support, and that Re-
spondent was obligated to bargain with the Union under 
the terms of the settlement agreement, we further find 

that the Respondent™s recognition of ATSEA and its 
signing of a contract with that labor organization violated 
Section 8(a)(2) and (1) of the Ac
t.  It is axiomatic that an 
employer may recognize and bargain only with the ex-
clusive representative of its employees. See 
Mastronardi 
Mason Materials Co.,
 336 NLRB 1296, 1308 (2001), 
enfd. unpublished 64 Fed. Appx. 271 (2d Cir. 2003); 
Natico, Inc.,
 302 NLRB 668, 687 (1991).  That represen-
tative, at all times relevant to this proceeding, was the 
Union.  
4. The Respondent violated Section 8(a)(1) by threaten-
ing an employee for expressing sentiments favorable to 
the Union  
Finally, contrary to the judge we find that the Respon-
dent™s threat to employee Jayson Kessinger likewise
 vio-
lated Section 8(a)(1).  Thus, 
in April 2000, after the Re-
spondent had unlawfully withdrawn recognition from the 
Union, when Kessinger told the Respondent™s assistant 
manager, Steven Schaffner, that, ﬁI cannot wait until the 
Union gets back in power.ﬂ Schaffner responded, ﬁTalk 

like that will get you in trouble.ﬂ  We find that the clear 
message of Schaffner™s statement was that Kessinger 
could expect adverse consequences if he continued to 

openly support the Union. As such we find the remark 
violative of Section 8(a) (1). 
Southwest Distributing Co.,
 301 NLRB 954, 975 (1991). 
Further, because it was 
clearly a coercive statement 
and, because of the other 
violations found, we disagree with the judge that this 
violation is isolated or de minimis. 
THE REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act. Having found that the 

collective-bargaining relationship between the Respon-
dent and ATSEA from its inception violated Section 
8(a)(2) and (1) we shall order that the parties cease and 

desist unless and until ATSEA is certified as the exclu-
sive collective-bargaining agent for the unit employees. 
However, nothing here shall be construed as requiring or 
permitting the varying or abandoning of any provision 
contained in the collective-bargaining agreement be-
tween the parties which increased wages, benefits and or 

other employees rights and privileges over those which 
 AT SYSTEMS WEST
, INC
. 63previously existed.  See, e.g., 
Natico, Inc.,
 302 NLRB 
668, 690 (1991). 
We shall also order that the Respondent cease and de-
sist from threatening employ
ees with unspecified repri-
sals for speaking favorably about the Union. 
We shall enter an affirmat
ive bargaining order, which 
requires bargaining for at l
east a reasonable period of time as the appropriate re
medy for the Respondent™s 
unlawful withdrawal of recognition from the Union.  
First, we find that the Respondent has already committed 

itself to bargain with the Union by virtue of the terms of 
the settlement agreement into which it voluntarily en-
tered.  Thus, an affirmative bargaining order in these 
circumstances restores the status quo as agreed to by the 
Respondent. 
Additionally, for the reasons fully set forth in
 Caterair 
International,
 322 NLRB 64 (1996), we find that an af-

firmative bargaining order is warranted.  We adhere to 

the view, reaffirmed by the Board in 
Caterair
, supra, that 
an affirmative bargaining order is ﬁthe traditional, appro-

priate remedy for an 8(a)(5) refusal to bargain with the 

lawful collective-bargaining 
representative of an appro-
priate unit of employees.ﬂ Id. at 68. 
In several cases, however, the U.S. Court of Appeals 
for the District of Columbia Circuit has required that the 
Board justify, on the facts 
of each case, the imposition of 
such an order. See, e.g., 
Vincent Industrial Plastics v.
 NLRB, 209 F.3d 727 (D.C. Cir. 2000); 
Lee Lumber & 
Building Material v. NLRB,
 117 F.3d 1454, 1462 (D.C. 
Cir. 1997); and 
Exxel/Atmos, Inc. v. NLRB,
 28 F.3d 1243, 
1248 (D.C. Cir. 1994). In 
Vincent, supra, the court stated 
that an affirmative bargaining order ﬁmust be justified by 
a reasoned analysis that includes an explicit balancing of 
three considerations: (1) the employees™ Section 7 rights;
 (2) whether other purposes of the Act override the rights 
of employees to choose their bargaining representatives; 
and (3) whether alternative remedies are adequate to 
remedy the violations of the Act.ﬂ 209 F.3d at 738. 
Consistent with the court™s requirement, we have ex-
amined the particular facts of
 this case as the court re-

quires, and we find that a balancing of the three factors 

warrants an affirmative bargaining order.
11   (1) An affirmative bargaini
ng order in this case vindi-
cates the Section 7 rights of the unit employees who were 

denied the benefits of collective bargaining by the Re-
                                                          
 11 Chairman Battista does not agr
ee with the view expressed in 
Caterair International
, supra, that an affirmative bargaining order is 
ﬁthe traditional, appropriate remedy for an 8(a)(5) violation.ﬂ He agrees 
with the District of Columbia Circ
uit Court of Appeals that a case-by-
case analysis is required to determin
e if the remedy is appropriate. See 
Saginaw Control
, supra, 339 NLRB 541, 546 fn. 8 (20030; 
Eden Gar-
dens Nursing Home, 
339 NLRB 71, 72 fns. 9 and 10 (2003). On the 
facts of this case, he finds a bargaining order is warranted. 
spondent™s unlawful withdraw
al of recognition. At the 
same time, an affirmative bargaining order does not un-
duly prejudice the Section 7 rights of employees who 
may oppose continued union representation, because its 

status is temporary. 
Moreover, we have previously found that the Respon-
dent committed numerous other unfair labor practices in 

addition to unlawfully with
drawing recognition. These 
include dealing directly with employees regarding sig-

nificant terms and conditions of employment, soliciting 

decertification of the Union, an
d interfering w
ith internal 
union procedures.  The Respondent™s efforts in fact re-

sulted in an employee petition seeking the end of union 
representation,
 which the Respondent honored by with-
drawing recognition from the Union, and recognizing 
and entering into a contract after one day of negotiations 
with another labor organization.  Under these circum-
stances, it is only by restoring the status quo ante and 

requiring the Respondent to bargain with the Union for a 
reasonable period of time that employees will be able to 
fairly decide for themselves whether they wish to con-

tinue to be represented by the Union. 
(2) The affirmative bargaining order also serves the 
policies of the Act by fostering meaningful collective
 
bargaining and industrial peace. That is, it removes the 
Respondent™s incentive to delay bargaining in the hope 
of further discouraging support for the Union. It also 

ensures that the Union will not be pressured, by the pos-
sibility of a decertification petition, to achieve immediate 
results at the bargaining table following the Board™s reso-

lution of its unfair labor prac
tice charges and issuance of 
a cease-and-desist order. 
(3) A cease-and-desist order,
 without a temporary de-
certification bar, would be inadequate to remedy the Re-
spondent™s violation, because it would permit a decertifi-

cation petition to be filed before the Respondent had af-
forded the employees a reas
onable time to regroup and 
bargain through their representa
tive in an effort to reach 
a collective-bargaining agre
ement. Such a result would 
be particularly unfair in 
circumstances such as those 
here, where litigation of the Union™s charges took several 
years and the nature of the Respondent™s unfair labor 
practices were likely to have 
a continuing effect, thereby 
tainting any employee disaffection from the Union aris-
ing during that period or immediately thereafter. We find 
that these circumstances out
weigh the temporary impact 
the affirmative bargaining order will have on the rights 
of employees who oppose continued union representa-
tion. 
For all the foregoing reasons,
 we find that an affirma-
tive bargaining order with 
its temporary decertification 
bar for a reasonable period of time is necessary in this 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 64case to fully remedy the Respondent™s unlawful with-
drawal of recognition. 
ORDER The Respondent, AT Systems West, Inc. (formerly 
known as Armored Transport,
 Inc.), Sacramento, Cali-
fornia, its officers, agents, successors, and assigns, shall  
1. Cease and desist from 
(a) Unlawfully withdrawing recognition from the Un-
ion and refusing to bargain with it as the exclusive col-

lective-bargaining representative of the employees em-

ployed in the bargaining unit described below. 
(b) Recognizing Armored Transport Sacramento Em-
ployees Association and executing a collective-
bargaining agreement with it 
at a time when AT Systems 
West is obligated to recognize and bargain with the Un-
ion. 
(c) Giving effect to its April 15, 2000 contract with 
Armored Transport Sacramento Employees Association 

or to any extension, renewal or modification of it; pro-
vided however, that nothing in this Order shall authorize 
or require the elimination of
 any wage increase or other 
benefits, terms, and conditions of employment that may 
have been established pursuant to the performance of 
those contracts. 
(d) Threatening employees w
ith unspecified reprisals 
if they continue to speak favorably about the Union. 
(e) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Recognize and, on request, bargain with the Union 
as the exclusive representative of the employees in the 
following appropriate unit concerning terms and condi-
tions of employment and, if an understanding is reached, 

embody the understanding in a signed agreement: 
Included: All full-time and regular part-time 

driver/messengers employed by the Respondent at 

1475 Overland Court, West Sacramento, California.  
Excluded: All other employees including office-clerical 

employees, and supervisors as defined in the Act. 
 (b) Withdraw recognition from the Armored Transport 
Sacramento Employees Associ
ation as the representative 
of its employees unless and until that labor organization 
has been certified by the Board as the exclusive bargain-
ing representative of those employees. 
(c) Within 14 days after service by the Region, post at 
its facility in Sacramento, Ca
lifornia, copies of the at-
tached notice marked ﬁAppendix.ﬂ
12 Copies of the no-
tice, on forms provided by the Regional Director for Re-
gion 31, after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent 

and maintained for 60 consecutive days in conspicuous 
places, including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 

by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material. In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at any time since March 17, 
2000. 
(d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply with this Order. 
 CHAIRMAN 
BATTISTA
, concurring in part and
 dissenting in part. 
I agree with my colleagues that, in the circumstances 
of this case, the Respondent did not bargain with the Un-

ion
 for a reasonable period of time following the settle-
ment, and thus it was not
 privileged to withdraw recogni-
tion from the Union.
  Contrary to my colleagues, how-
ever, I agree with the judge that the General Counsel has 
not established a causal nexus between the Respondent™s 
ﬁDon™t Blame Usﬂ letters and the employees™ disaffec-
tion from the Union. 
First, the period between the last of the letters and the 
employee disaffection was 9 months, a substantial pe-

riod.  Further, there were no unfair labor practices during 
that period.  To the contrary, the parties bargained in 
good faith after the last of the letters was sent, andŠat 

the Union™s requestŠthe Respondent presented a final 
offer that the Union presented to an employee ratification 
vote in September 1999.   
Second, there was an intervening event, closer in time 
to the disaffection, which would also reasonably cause 

employee disaffection.  That event was the ratification 

vote.  That vote was marred by irregularities in the count.  
The Union refused to investigate the matter or order a 
recount, even
 though the number of voters did not match 
up with the number of votes cast.  The Union™s explana-
                                                          
 12 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ  
 AT SYSTEMS WEST
, INC
. 65tion (that one or two votes were not significant) was pat-
ently false in light of the one-vote margin in the vote.  In 
short, the Union was willing to sacrifice employee choice 
in order to get the result that it wanted.  As found by the 

judge, the irregularities in the ratification resulted in ﬁa 
core group of Sacramento employees, who had never 
been in favor of the Union,
 [becoming] even more disen-
chanted with the Union.ﬂ  Given the relative proximity in 
time between this event a
nd the employee disaffection, 
as compared to the remotene
ss in time between the Re-
spondent™s unlawful conduct and the disaffection, it is 
at 
least as likely
 that the former events, and not the latter, 
caused the disaffection.   
There is also evidence that the employees were dissat-
isfied with the lack of eff
ective representation at the bar-
gaining table.  As noted by the judge, at the time the em-
ployees signed the petition in March 2000, 6 months had 
elapsed since the ratification vote during which no sub-

stantive bargaining had occurred.   
In sum, the General Counsel has not met his burden of 
proof that the unlawful conduct caused the disaffection.
1APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT unlawfully withdraw recognition from 
the Union and refuse to bargain with it as the exclusive 

bargaining representative of our employees at our Sac-
ramento location in the appropriate unit noted below. 
WE WILL NOT recognize Armored Transport Sacra-
mento Employees Associati
on or execute a collective-
bargaining agreement with it at a time when we are obli-

gated to recognize and bargain with the Union. 
WE WILL NOT give effect to our April 15, 2000 contract 
with Armored Transport Sa
cramento Employees Asso-
                                                          
 1 Quazite Corp.,
 323 NLRB 511 (1997). 
ciation, or to any extension, renewal or modification of 

it, provided that nothing here shall authorize or require 
the withdrawal or eliminatio
n of any wage increase or 
other benefits, terms and conditions of employment that 
may have been established pursuant to the performance 
of such contracts. 
WE WILL NOT threaten employees with unspecified re-
prisals if they continue to 
speak favorably about the Un-
ion. 
WE WILL NOT in any like or related manner interfere 
with, restrain or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL recognize and, on request, bargain with the 
Union as the exclusive representative of the employees in 
the following appropriate unit concerning terms and con-

ditions of employment and, if an understanding is 
reached, embody the understanding in a signed agree-
ment: 
 Included: All full-time and regular part-time 

driver/messengers employed by us at 1475 Overland 

Court, West Sacramento, California.  
Excluded: All other employees including office-clerical 

employees, and supervisors as defined in the Act. 
 WE WILL withdraw recognition 
from Armored Trans-
port Sacramento Employees Association as the represen-

tative of our employees unless and until that labor or-
ganization has been certified 
by the Board as the exclu-
sive bargaining representative of those employees. 
 AT SYSTEMS WEST, INC. Nathan Laks, Esq. and Jerry J. George, Esq., for the General 
Counsel. Marta M. Fernandez, Esq. (Je
ffer, Mangels, Butler & Marmo 
LLP),
 of Los Angeles, California, for the Respondent. 
Scott A. Brooks, Esq. (Gregory,
 Moore, Jeakle, Heinen, Ellison 
& Brooks P.C.),
 of Detroit, Michigan, for the Union. 
DECISION STATEMENT OF THE 
CASE GERALD A. WACKNOV
, Administrative Law Judge. Pursuant 
to notice, a hearing in this matter was held before me in Los 
Angeles, California, on June 11, 12, and 13, 2001. The charge 
in the captioned case was filed on February 7, 2001, by Interna-
tional Union, Security, Police an
d Fire Professionals of Amer-
ica, Local 100 (SSFPA), f/k/a Inte
rnational Union, United Plant 
Guard Workers of America, and its Amalgamated Local No. 
100 (Union). On March 20, 2001, the Regional Director for 
Region 31 of the Board (the Board) issued a complaint and 
notice of hearing alleging violations by AT Systems West, Inc. 
(formerly known as Armored Transport, Inc.) (Respondent) of 
Section 8(a)(1), (2) and (5) of 
the National Labor Relations Act 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 66(the Act). The Respondent, in its answer to the complaint, duly 
filed, denies that it has vi
olated the Act as alleged. 
The parties were afforded a full opportunity to be heard, to 
call, examine, and cross-examine witnesses, and to introduce 
relevant evidence. Since the close of the hearing, briefs have 
been received from counsel fo
r the General Counsel (the Gen-
eral Counsel), counsel for the Respondent, and counsel for the 

Union. Upon the entire record, and based upon my observation 
of the witnesses and consideration of the briefs submitted, I 
make the following FINDINGS OF FACT
 I. JURISDICTION
 The Respondent is a corporatio
n with offices and places of business in various cities in California, where it is engaged in 

the transportation of cash and valuables. In the course and con-
duct of its business operations
, the Respondent annually pur-
chases and receives goods at its 
California facilities valued in 
excess of $50,000 directly from poi
nts outside the State of Cali-
fornia. It is admitted and I find that the Respondent is and at all 

material times has been an 
employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
II. THE LABOR ORGANIZATION INVOLVED
 It is admitted and I find that at all material times the Union is 
and has been a labor organization within the meaning of Sec-

tion 2(5) of the Act. 
III. ALLEGED UNFAIR LABOR PRACTICES
 A. Issues 
The principal issues in this proceeding are whether the Re-
spondent unlawfully withdrew 
recognition from the Union in 
violation of Section 8(a)(5) of 
the Act, and thereafter entered 
into a collective-bargaining agreement with a different labor 
organization in violation of 
Section 8(a)(2) of the Act. 
B. The Facts 
This matter primarily concerns the Respondent™s Sacra-
mento, California facility. Prior to
 the incidents involved in this 
proceeding, the Sacramento employees had organized them-

selves into an association and this association had entered into 
several collective-bargaining ag
reements with the Respondent. 
On July 22, 1998, following a Board, conducted representation 

election on July 14, 1998, the Uni
on herein was certified as the 
exclusive collective-bargaining representative of the Respon-
dents Sacramento, California full-time and regular part-time 
driver/messenger guards and va
ult driver/messengers. Abun-
dant record evidence shows that the core group of several Sac-

ramento employees remained opposed to the Union at all times 
material herein. 
Thereafter bargaining negotiations, which simultaneously 
involved the Sacramento unit as 
well as many additional units 
for which the Union was the collective-bargaining representa-

tive, did not result in a collective-bargaining agreement for the 
Sacramento unit. 
On March 3, 1999, ostensibly frus
trated with the inability to 
reach agreement upon a contract, the Respondent sent lengthy 
letters entitled ﬁDon™t Blame Usﬂ to effected employees at 

various of its facilities, includi
ng the Sacramento facility. In 
response, the Union filed a charge
 alleging that the letters were 
inflammatory and were designe
d to unlawfully encourage em-
ployee disaffection and loss of support for the Union. The Re-
gional Office of the Board issued a complaint, and the matter, 
having been litigated, is curren
tly pending before an adminis-
trative law judge for decision. 
In July 1999, the Respondent im
plemented a new wage scale 
for the Sacramento employees. The Union filed a charge alleg-
ing, inter alia, that this constituted an unlawful unilateral 
change. While the charge was pe
nding, negotiations continued. 
On September 9, 1999, after so
me approximately 14 months 
of unsuccessful bargaining, the Respondent submitted a ﬁlast, 
best and finalﬂ proposal to th
e Union, with the understanding that the Sacramento employees would be permitted to vote on 

the contract. According to the Respondent™s letter accompany-
ing this ﬁlast, best and finalﬂ proposal, the request for such a 
proposal was in response to the Union™s request that this be done. The Respondent™s lett
er states, inter alia:  
 WE agree with the union™s request at this time because the 
only outstanding issue keeping you from providing a positive 
recommendation [to the unit employees in favor of accepting 
the contract] appears to be the union™s insistence on a ﬁclosed 
shop.ﬂ Further, we understand 
that you will request that the 
bargaining unit go on st
rike over this issue. 
 On September 18, 1999, the Un
ion conducted a ratification 
vote among the Sacramento unit 
employees. The core group of 
Sacramento employees who were in favor of ratification of this 
proposed contract monitored this vote to insure that it would 
fairly reflect the wishes of the employees. It turned out that the 
vote was 21 against ratification a
nd 20 in favor of ratification. 
However, each employee who 
voted was required to sign a document prior to voting, and the number of votes counted, 
when compared with this document, reflected that there were 
two more votes than there were names of voters. Employees 
objected to the vote and pointed out the discrepancy to the Un-
ion™s official, Troy Nelsen, who stated, in effect, that the vote 
was accurate enough, and that the one or two vote difference 
was not significant enough to warrant a revote. 
On December 16, 1999, the Union and Respondent entered 
into an informal Board settlement agreement, containing a 
nonadmission clause, and providing for the posting of an ap-propriate Board notice in which the Sacramento employees 
were advised that the Respond
ent would not implement new wages or wage rates without pr
ior notice to the Union, and 
would, on request, meet and bargain with the Union. 
On November 14, 1999, the Respondent implemented the 
terms of its last, best and fina
l proposal. The Union did not file 
any unfair labor practice charge
s against the Respondent as a 
result of the unilateral implementation of the proposal. 
A week or so prior to March 17, 2000, several employees 
who had been active on behalf of the aforementioned employee 
association and who were opposed to the Union, began solicit-
ing signatures among the Sacramento unit employees in order 
to indicate that they no longer de
sired to be represented by the 
Union. While the document that 
they circulated had no heading 
 AT SYSTEMS WEST
, INC
. 67and no written declaration of purpose,
1 the solicited employees 
were told that their signature was needed so that the Union 
would no longer remain their collective bargaining representa-
tive and to further indicate that 
they were in favor of entering 
into the agreement that the Respondent had previously imple-

mented. It is undisputed that a majority of unit employees 
signed this document. Upon obtai
ning an appropriate number of 
signatures on this document the persons who were instrumental 
in this endeavor wrote the following letter to the Respondent, 
attaching the list of signatures:  
 We the employees of Armored Transport, Sacramento would 

like to sign the current Implemented labor agreement. We as a 

[sic] employee group voted to no longer be represented by 
[the Union]. And have chosen to represent ourselves in any 
further contract negotiations.  
 This document was signed by three employees under the head-

ing of ﬁSacramento Employee Representative,ﬂ and was handed 
to the Sacramento branch manager.
2 Upon receiving these 
documents the Respondent determined that a majority of its 
Sacramento employees no longer wished to be represented by 
the Union. Further, it engaged 
in bargaining with designated 
representatives of the group, 
and after one bargaining session 
on or about April 7, 2000, it entered into a collective-

bargaining agreement with ﬁSacramento Employees Associa-
tion,ﬂ dated April 10, 2000, extending from April 15, 2000, to 
January 31, 2003.
3 Attached to the agreement, at the request of 
the Respondent, is the following acknowledgment, signed by 

33 employees, well over a majority of the Sacramento unit 
employees: 
 Labor Agreement Between Armored Transport, Inc. and  
Armored Transport 
Sacramento Employees Association Effective as of 
 April 15, 2000 
 I have read and understand this agreement. I acknowl-
edge that by signing this Agreement, I agree to its terms 

and conditions as executed by the Company and the Em-
ployees™ Association. I acknowledge that I did not rely on 
any inducements, promises or presentations made by the 
Company, any of its agents, servants or employees, or any 
other person or entity other that the representatives of our 
Association. I have signed this form freely and voluntarily. 
                                                           
                                                           
1 I find that the form was a common form utilized by the Respondent 
to document attendance at meetings, that it was readily accessible to 
any employee, and that, contrary to one of the General Counsel™s wit-
nesses, it did not bear the social s
ecurity numbers of any employees. 
2 It is clear from the record evid
ence, and I find, that the Union and 
or its local Sacramento representatives, were apprised of the employ-

ees™ decertification efforts. 
3 The proposal that the Respondent
 unilaterally implemented in No-
vember 1999, which was not acceptable 
to the Union, had an expiration date in 2000. Upon entering into a new contract with the Sacramento 
Employees Association, it was consid
ered desirable to have a 3-year 
contract. In addition, because of the 
term of the contract, wage progres-
sions, and wage rates were adjusted 
to reflect additional wage increase 
over the term of the contract. 
Jayson Kessinger was a unit em
ployee of the Respondent 
from 1996 until October 31, 2000. 
Kessinger, who had been the Union™s steward at the Sacramento facility, testified that in 
about April 2000, apparently 
sometime after the Respondent 
had withdrawn recognition from the Union and had recognized 

the Sacramento Employees Association,
4 he happened to be 
having a work-related conversa
tion with Steven Schaffner, 

assistant manager of the facil
ity, and ﬁsomehow we got on the 
topic of Union.ﬂ Kessinger said 
that, ﬁI cannot wait until the 
Union gets back in power,ﬂ and, according to Kessinger, 
Schaffner replied that, ﬁ[t]alk like
 that will get you in trouble.ﬂ 
Nothing further was said. Schaffne
r did not testify in this pro-
ceeding. 
C. Analysis and Conclusions 
The General Counsel maintains
5 that issues surrounding the 
March 3, 1999 ﬁDon™t Blame Usﬂ letters, now pending before 
an administrative law judge, precl
ude an immediate finding that 
the Respondent was privileged to withdraw recognition from 

the Union and recognize and enter 
into an agreement with the 
Sacramento Employees Association. Thus, it is maintained that 

if the said letters are found to 
be an unlawful inducement to the 
employees to disaffect from the 
Union, the Respondent was not 
at liberty to take advantage of 
the fruits of its unlawful conduct. 
The ﬁDon™t Blame Usﬂ letters were sent to the Sacramento 
employees in March 1999. Ther
e was no overt disaffection 
from the Union among the Sacramento employees until March 
2000, 1 year later. There was an 
intervening contract ratifica-
tion vote taken in September 1999, as a result of which a core 

group of Sacramento employees, 
who had never been in favor 
of the Union, became even more disenchanted with the Union 

because it appeared that the critically close ratification vote was 
tainted and that the Union would not agree to a revote. It was 6 
months after the ratification 
vote, during which time no pro-
gress was made in bargaining, that the Sacramento employees 

were asked by fellow employees, clearly without any induce-
ment, I find, by the Respondent, to sign a petition to remove the 
Union as their collective-bargaining representative. Under these 
circumstances, I find that it is
 highly unlikely that the ﬁDon™t 
Blame Usﬂ letters had any effect whatsoever on employee dis-

affection. I, therefore, find no merit to this contention of the 
General Counsel. The General Counsel also maintains that the Respondent is 
precluded from withdrawing rec
ognition because of the settle-
ment agreement entered into on December 16, 1999. Thus, the 

settlement agreement provides that the Respondent will not 
engage in unlawful unilateral conduct and will continue to bar-
gain in good faith. There is no specific time for the mandated 
continuation of good-faith bargaining following a settlement 
agreement that provides for such bargaining. 
Textron, Inc., 300 
NLRB 1124 fn. 1, 1130 (1990); Van Ben Industries, 285 NLRB 
77 (1987). Rather, the criterion to be followed is that a ﬁreason-
ableﬂ period for bargaining, upon the Union™s request, must be 
permitted. The record is clear that the parties bargained well 
 4 The complaint alleges that this 
conversation took place in October 
2000. 
5 The positions of the General Counsel and the Union are substan-
tially similar. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 68prior to December 1999, that there was every opportunity for 
bargaining after December 1999, and that perhaps other than 
the exchange of a few insubstantial letters there was no further 
bargaining and no progress was made. This is not a situation 
where bargaining was at an incipient stage, or where the parties 
had not had an opportunity to present and discuss their propos-
als at length, or where there was at least some reasonable ex-
pectation that further bargaining 
would at least move the parties 
from dead center. Indeed, it appears that the prospects were so 

dismal that the Union did not even file a charge to protest the 
Respondent™s November 1999 unila
teral implementation of the 
entire proposed contract. Under th
e circumstances, I find that 
the 3-month period between the date of the settlement agree-
ment and the date of the Respondent™s withdrawal of recogni-tion was reasonable under the circumstances to have permitted 

effective bargaining, and I find
 no merit to the General Coun-
sel™s argument in this regard. 
It is argued that the Respondent could not have had a good-
faith doubt of the Union™s majority status as the list furnished 

by the Sacramento employee representatives did not have a 
heading and did not on its face 
declare its purpose. For exam-
ple, as maintained by the Union, the list of names submitted to 

the Respondent could have simply been a list of those employ-
ees who wanted to attend an employee picnic. I conclude that 
the covering letter, accompanying the list, was sufficient to 
advise the Respondent of the fact that the signatory employees 
no longer wanted the Union to remain their bargaining repre-
sentative. There simply was no cause for the Respondent to 

suspect that the representations in the covering letter were bo-
gus, and I conclude that the Respondent was privileged to rely 
upon such representations. See 
Burger Pits, Inc.,
 273 NLRB 1001 (1984), affd. sub nom. 
Hotel & Restaurant Employees 
Local 19 v. NLRB, 785 F.2d 1996 (9th Cir. 1986).  Nor, appar-
ently, did the General Counsel be
lieve that the list of signatures 
was not what it was purported to be, as the Regional Office 
undertook no investigation into 
the authenticity of the docu-
ment. Nor is there any evidence 
in this proceeding to the con-
trary. Accordingly, I find that the Respondent was privileged to 

withdraw recognition upon receipt 
of the list and the accompa-
nying letter, and that in fact a majority of the Sacramento unit 

employees clearly indicated that
 they no longer desired to be 
represented by the Union. 
On the basis of the foregoing, I further find that the Respon-
dent was privileged to negotiate with the Sacramento Employ-

ees Association and to enter into a collective-bargaining agree-
ment with that labor organization. Nor does there appear to be 
anything sinister or unlawful about the Respondent™s desire to 

have each of the employees acknowledge the fact that they read 
the agreement and agreed to its terms. Rather, this appears to be 
additional proof that a clear majority of the Respondent™s em-
ployees were no longer interested
 in representation by the Un-
ion. I find that the remark to em
ployee Kessinger by Assistant 
Manager Schaffner that support fo
r the Union would get him in 
trouble is de minimus under the circumstances, and incidental 
to the issues presented in this proceeding. Therefore, I conclude 

that this isolated remark, which could be interpreted to mean 
that support for the Union would get him in trouble with the 
majority of employees who disaffected from the Union, does 
not warrant a remedial order. 
CONCLUSIONS OF 
LAW 1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The Respondent has not violated the Act as alleged in the 
complaint. 
[Recommended Order for dismissal omitted from publica-
tion.] 
  